Citation Nr: 0614390	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from April 1952 to 
April 1955, May 1955 to April 1967, and January 1970 to 
January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO).

In February 2006, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In light of points raised in the Informal Hearing 
Presentation from the appellant's representative and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay a final decision.

The Veterans Claims Assistance Act of 2000 was enacted prior 
to the Board's August 2001 remand.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  This 
legislation provides among other things for notice and 
assistance to claimants under certain circumstances, which 
the RO was directed to provide to this appellant.  See also 
new regulations at 38 C.F.R. § 3.159, promulgated pursuant to 
the enabling statute.

Entitlement to service connection for the cause of the 
veteran's death had previously been denied by a decision of 
the Board in September 1983.  The appellant contends that new 
and material evidence has been submitted to reopen the claim 
for the cause of the veteran's death.  

In October 2003, the RO sent the appellant a 38 U.S.C.A. 
§ 5103(a) notice letter related to the claim, which 
unfortunately did not adequately inform her of the basis for 
the prior denial of her claim.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006) (in a claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  On remand, the RO should inform the appellant of 
the basis of the Board's September 1983 denial of her claim.

Furthermore, the Board notes that, although it appears that 
the RO has not reopened the claim in this case, the 
adjudicative history is confusing.  For example, the RO noted 
in the first line of the October 2003 notice letter that it 
was "reopening" the appellant's claim.  Later in the 
letter, however, the RO explained that new and material 
evidence was necessary to reopen the appellant's claim for 
service connection for cause of the veteran's death.  In the 
December 2003 rating decision, the RO adjudicated the issue 
of service connection for the cause of the death.  In the 
December 2003 notice of decision, the RO informed the 
appellant that it had denied her claim for service connection 
for the cause of death (as opposed to whether to reopen based 
on new and material evidence).  In the SOC, however, the RO 
adjudicated the issue of whether to reopen the appellant's 
claim for cause of death, and denied the appellant's claim to 
reopen.

In light of Kent, on remand, the RO should clarify the 
adjudicative history in this case regarding the issue of 
whether to reopen the claim for service connection for the 
cause of the veteran's death.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are potentially 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
a corrective VCAA notice concerning claim 
to reopen the issue of service connection 
for the cause of the veteran's death on 
appeal in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and 38 C.F.R. 
§ 3.159(b).  In light of the adjudicative 
history described above, the RO should 
also explain to the appellant the current 
status of her claim to reopen.

The letter, in the context of a claim to 
reopen, must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection for the cause of the veteran's 
death that were found insufficient in the 
previous denial of service connection, 
Kent, supra., and also includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman, supra.  

The letter should notify the appellant 
of: (1) the evidence that is needed to 
substantiate the claim; (2) the evidence, 
if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the 
claimant; and (4) a request by VA that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The RO's letter(s) 
should clearly explain to the appellant 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  All up-to-date pertinent VA treatment 
records should be obtained and 
incorporated into the claims file.

3.  When the development requested has 
been completed and after undertaking any 
additional development deemed necessary, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  The RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
its decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
is not granted, the claim should be 
readjudicated and appellant and her 
representative should be additionally 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development and to afford due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

